STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0613
VERSUS

HOLLIS MATEN AUGUST 12, 2022
In Re: Hollis Maten, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 01-09-0815.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The district court is instructed to act on
relator’s Motion for Production of Documents, filed April 8,
2022, if it has not already done so.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

Asn)

DEPUTY CLERK OF COURT
FOR THE COURT